Citation Nr: 1309712	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Competent and credible lay evidence establishes prolonged sun exposure and frequent sunburns during military service.

2.  The competent and credible evidence shows that the Veteran's malignant melanoma is related to his military service.


CONCLUSION OF LAW

Malignant melanoma was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for malignant melanoma; which represents a complete grant of the issue on appeal.  As such, no further notice or assistance is required to assist the Veteran in substantiating this claim.

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA outpatient treatment records contain a current diagnosis of malignant melanoma.  Thus, the current disability requirement is satisfied.
	
The Veteran's service treatment records are silent with regard to an active duty onset of malignant melanoma.  The Veteran has argued that his malignant melanoma was caused by prolonged sun exposure and frequent sunburns in service.  The Veteran is competent to provide lay evidence regarding in-service sun exposure and sunburns.  38 C.F.R. § 3.159(a)(2).  The question then becomes whether the Veteran's lay evidence is found to be credible.  In his correspondence with VA and his November 2010 testimony, the Veteran has described in detail the nature of his sun exposure during service, including his failure to seek treatment for sunburns because he was told to "suck it up."  See e.g., Intermittent Sun Exposure/Sunburn Documentation of Stage 3 Malignant Melanoma dated April 2009.  Although there is no corroborating medical evidence, the Board finds the Veteran's lay statements regarding his in-service sun exposure and sunburns credible.  Thus, the in-service injury requirement is satisfied.

Additionally, the Veteran has stated that he first noticed the mole on his back in June 1997 during service.  As explained below, service connection may be granted based on a positive medical nexus opinion linking the Veteran's current malignant melanoma to his in-service sun exposure.  As such, a discussion of the Veteran's credibility with regard to the in-service discovery of this ultimately malignant mole is unnecessary.

The remaining question is whether the record contains medical nexus evidence establishing a connection between sun exposure during the Veteran's military service and the current malignant melanoma.  In this regard, the Veteran has submitted the medical opinion of a VA oncologist.  See February 2009 Opinion.  This is the only medical nexus opinion of record.  This opinion states that the Veteran's "intense sun exposure during his military training [is] likely directly responsible for the development of his subsequent stage II malignant melanoma."  The nature of the Veteran's in-service sun exposure is described as training (swimming and running) in the sun without a shirt for his four years of military service.  The VA oncologist refers to medical literature that associates intermittent sun exposure and sun burn with an increased risk of melanoma.  Thus, the medical nexus requirement is satisfied.

In conclusion, the record supports a grant of service connection for malignant melanoma.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for malignant melanoma is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


